Per Curiam:
It is true, in this case the company did not acquire the land of the plaintiff, in fee. It cannot permanently use it for a purpose different from that for which it was taken. A reasonable time, measured by all the attending circumstances, must be allowed to plan and perfect the arrangement for its proper use. A few days only had elapsed after this court decided what sum was justly due to the plaintiff and her receipt of the money, before she brought this action of ejectment. The learned judge correctly held, under all the facts of the case, that the plaintiff could not recover.
Judgment affirmed.